    8:20-cr-00306-RFR-MDN Doc # 21 Filed: 12/02/20 Page 1 of 1 - Page ID # 44




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA




        VS.
                                                          WRITTEN W AIYER OF PERSONAL
                                                          APPEARANCE AT ARRAIGNMENT
             J
        _, J...
                  5t-t' /4'JSerendant.
                            Af'/r.T                               AND ORDER



        Pursuant to Federal Rule of Criminal Procedure I0(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against [him][her] in
this court.
        (1)       The defendant affirms that [he][she] has received a copy of the [superseding]
indictment;
        (2)       The defendant understands that [he] [she] has the right to appear personally before
the Court for an arraignment on [this][these] charge[s], and voluntarily waives that right; and
        (3)       The defendant pleads not guilty to [all counts of] the indictment.


                                                                                       •
Defendant                                               Counsel for Defendant


                                                ORDER
        IT IS ORDERED that the defendant's waiver is hereby accepted, and [his][her] plea[s]
of not guilty [is] [are] entered of record with the Clerk of Court.


        DATED this 2nd day of December , 2020.



                                                        BY THE COURT:



                                                        MAGISTRATE JUDGE
                                                        UNITED STATES DISTRICT COURT
